Name: Commission Decision (EU) 2019/434 of 27 February 2019 on the proposed citizens' initiative entitled Ã¢ Europe CARES Ã¢  Inclusive Quality Education for Children with DisabilitiesÃ¢ (notified under document C(2019) 1545)
 Type: Decision
 Subject Matter: social affairs;  European construction;  education;  rights and freedoms;  parliament
 Date Published: 2019-03-19

 19.3.2019 EN Official Journal of the European Union L 75/103 COMMISSION DECISION (EU) 2019/434 of 27 February 2019 on the proposed citizens' initiative entitled Europe CARES  Inclusive Quality Education for Children with Disabilities (notified under document C(2019) 1545) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject-matter of the proposed citizens' initiative entitled Europe CARES  Inclusive Quality Education for Children with Disabilities refers to the following: The right to inclusive education of children and adults with disabilities within the European Union. (2) The objectives of the proposed citizens' initiative refer to the following: Over 70 million EU citizens have a disability and 15 million children have special educational needs. Children and adults with disabilities are facing excessive barriers in exercising their right to quality inclusive education. Many are placed in segregated institutions and those in mainstream educational settings often receive inadequate support. We call on the EC to draft a bill on a common EU framework of inclusive education, which will ensure that no child is left behind when it comes to early intervention services, education and transition towards the labor market. (3) The annex to the proposed citizens' initiative mentions specific areas to become part of a common EU framework of inclusive education, which can be categorised under the following headings: Early intervention, habilitation and rehabilitation; Identification  Child Find  Referral  Upon Request; Free Adequate Public Education; No-rejection clause; Parents' involvement; Less restrictive environment; Individualized Education Plan (IEP); Alternate evaluation mechanisms and abilities-based certification; Transition to labor market; Nondiscrimination; Personal development and training of the teachers. (4) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (5) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (6) The Treaties provide for the adoption, for the purpose of their implementation:  of legal acts aiming at combatting discrimination based on disability, on the basis of Article 19(1) of the Treaty on the Functioning of the European Union (TFEU);  regarding the aim of developing exchanges of information and experience on issues common to the education systems of the Member States, of recommendations of the Council or of other legal acts providing for incentive measures supporting, coordinating or supplementing the actions of the Member States yet excluding any harmonisation of their laws and regulations, on the basis of Article 165(2), fourth indent and (4) TFEU;  regarding the aim of improving initial and continuing vocational training in order to facilitate vocational integration and reintegration into the labour market, of recommendations of the Council or of other legal acts excluding any harmonisation of the laws and regulations of the Member States, on the basis of Article 166(2), second indent and (4) TFEU. (7) For these reasons, the proposed citizens' initiative does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (8) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (9) The proposed citizens' initiative entitled Europe CARES  Inclusive Quality Education for Children with Disabilities should therefore be registered. HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled Europe CARES  Inclusive Quality Education for Children with Disabilities is hereby registered. Article 2 This Decision shall enter into force on 4 March 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Europe CARES  Inclusive Quality Education for Children with Disabilities, represented by Ms Maria Madalina TURZA and Ms Violeta GIURGI acting as contact persons. Done at Brussels, 27 February 2019. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1.